Cite as 2017 Ark. App. 25


                     ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CR-16-477


                                                   Opinion Delivered:   January 18, 2017
 JACKIE RENAY MATTHEWS
                   APPELLANT                       APPEAL FROM THE PULASKI
                                                   COUNTY CIRCUIT COURT,
 V.                                                FIRST DIVISION
                                                   [NO. 60CR-10-4350]
 STATE OF ARKANSAS
                                    APPELLEE HONORABLE LEON JOHNSON,
                                             JUDGE

                                                   APPEAL DISMISSED; MOTION TO
                                                   WITHDRAW GRANTED


                            WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s order revoking her probation. Appellant’s

counsel has filed a no-merit brief and a motion to withdraw pursuant to Anders v. California1

and Arkansas Supreme Court Rule 4-3(k),2 stating that there are no meritorious grounds to

support the appeal. The clerk mailed a certified copy of counsel’s motion and brief to

appellant, informing her of her right to file pro se points for reversal. Appellant failed to file

pro se points for reversal. We dismiss and grant counsel’s motion to withdraw.

       On August 19, 2010, appellant was charged by felony information with aggravated

assault on a family or household member, a Class D felony. Appellant signed a no-contest



       1
           386 U.S. 738 (1967).
       2
           (2011).
                                 Cite as 2017 Ark. App. 25

plea statement on February 22, 2012, and was sentenced to sixty months’ probation as

reflected in the court’s March 7, 2012 sentencing order. Appellee filed a petition for

revocation of appellant’s probation on May 13, 2013, alleging that appellant had violated

the terms of her probation by failing to make her monthly visits to her probation officer, to

maintain current information, to pay her fines and court costs within the specified time

frame, and to provide proof of completion of anger-management classes within the specified

time frame. Appellant signed a revocation plea statement on May 29, 2013, and was

sentenced to sixty months’ probation as reflected in the circuit court’s June 17, 2013

sentencing order.

       Appellee filed its second petition for revocation on November 22, 2013, alleging that

appellant violated the terms of her probation by failing to report to her probation officer, to

pay her fines and court costs, and to provide proof of completion of anger-management

classes. Appellant signed a revocation plea statement on January 9, 2014, and was sentenced

to sixty months’ probation as reflected in the circuit court’s March 5, 2014 sentencing order.

       Appellee filed its third petition for revocation on December 15, 2014, alleging

appellant violated the terms of her probation by failing to report to her probation officer

and to provide proof of completing anger-management and drug-treatment classes.

Appellant signed a revocation plea statement on March 14, 2016. A hearing on appellee’s

petition was held on April 11, 2016, at the conclusion of which appellant was sentenced to

thirty-six months’ imprisonment in the Arkansas Department of Correction and twenty-

four months’ suspended imposition of sentence. This timely appeal followed.




                                              2
                                  Cite as 2017 Ark. App. 25

       In compliance with Anders and Rule 4-3(k), counsel ordered the entire record and

found that after a conscientious review of the record, there are no issues of arguable merit

for appeal. However, as a general rule, a defendant has no right to appeal from a plea of

guilty.3 A defendant may appeal from a guilty plea under three limited exceptions: (1) a

conditional guilty plea under certain specified circumstances pursuant to Arkansas Rule of

Criminal Procedure 24.3(b); (2) where the assignment of error is from a sentence or

sentencing procedure that was not an integral part of the acceptance of the plea; and (3) an

appeal from a guilty plea when the issue on appeal is one of evidentiary errors that arose

after the plea but during the sentencing phase of the trial, regardless of whether a jury was

impaneled or the trial judge sat as the trier of fact during that phase. 4 Appellant’s appeal does

not fit any exception. Accordingly, appellant’s appeal is not permitted and, therefore, must

be dismissed.

       Appeal dismissed; motion to withdraw granted.

       GLOVER and WHITEAKER, JJ., agree.

       William R. Simpson, Jr., Public Defender, Allen Jones, Rule XV Student, by:
Margaret Egan, Deputy Public Defender, for appellant.

       No response.




       3
           Wooley v. State, 2016 Ark. App. 343, at 1 (citing Ark. R. App. P.–Crim. 1(a)
(2015)).
       4
       Id., at 1–2 (citing Burgess v. State, 2016 Ark. 175, 490 S.W.3d 645; Johnson v. State,
2010 Ark. 63; King v. State, 2013 Ark. App. 342).


                                                3
Cite as 2017 Ark. App. 25




           4